MGI FUNDS™ SUPPLEMENT TO THE CLASS S SHARES AND CLASS Y SHARES PROSPECTUSES DATED JULY 31, 2009, AS SUPPLEMENTED ON AUGUST 18, 2009 The date of this Supplement is November 13, 2009. The following changes are made in the prospectuses of the Class S Shares (the “Class S Shares Prospectus”) and of the Class Y-1, Y-2, and Y-3 Shares (the “Class Y Shares Prospectus”) of MGI Funds: 1.The following information relating to the MGI Non-US Core Equity Fund is added immediately following the Securities Selection paragraphs for Lazard Asset Management LLC, located on page 46 of the Class S Shares Prospecus and page 47 of the Class Y Shares Prospectus: Massachusetts Financial Services Company (“MFS”), located at 500 Boylston Street, Boston Massachusetts, 02116, serves as a subadvisor to the Fund.MFS is a subsidiary of Sun Life of Canada (U.S.) Financial Services Holdings, Inc., which in turn is an indirect majority-owned subsidiary of Sun Life Financial Inc. (a diversified financial services company). Messrs.
